Title: From George Washington to John Cadwalader, 20 March 1778
From: Washington, George
To: Cadwalader, John



My dear Sir,
Valley-forge Mar. 20th 1778.

Your favor of the 12th Instt came safe to my hands & gave me sincere pleasure; as it encouraged a hope I had before entertained of seeing you in Camp again—most sincerely do I wish it was in my power to point out some post or place in the army that would invite you to, & fix you in it. We want your aid exceedingly; & the public perhaps at no time since the commencement of the War would be more benefitted by your advice and assistance than at the present, & throughout the whole of this Campaign which must be important & critical. One thing certain is—a seat at my board, & a square on my Floor shall always be reserved for you. but this, though it would add to my pleasure, is not the height of my wishes. I want to see you in a more important Station.
By death & desertion, we have lost a good many men since we came to this ground, and have encountered every species of hardship that cold, wet, & hunger, and want of Cloaths were capable of producg—notwithstandg & contrary to my expectations we have been able to keep the Soldiers from Mutiny or dispersion, althô in the single article of Provisns they have encountered enough to have occasiond one or the other of these in most other armies; as they have been (two or three times) days together without Provisions; & once Six days without any of the Meat kind—could the poor Horses tell their tale it would be in a strain still more lamentable, as numbers have actually died from pure want. but as our prospects begin to brighten, my complaints shall cease.
It gives me much pleasure to hear that the recruiting Service in the Counties near you is in so hopeful a way; but I despair of seeing our Battalions compleated by any other means than drafting. The importance of the place you speak of, is obvious—it has engrossed much of my thoughts; but in our present situation, & under our present prospects, it is one of those things that is more like to become an object of our desire than attainment.

I have every reason, short of absolute proof, to believe that Genl Howe is meditating a stroke against this army—He has drawn, some say two thousand, & others 2500 Men from new york, which I believe are arrived at Phila. as a number of Transports have just past Wilmington on their way up the Delaware; & reports from Newport say, that the Garrison there had orders to Be in readiness to embark by the 20th Instt—their Invalids had gone off for England—& the women and Children for New York. I am &ca

G.W.

